Citation Nr: 1602381	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-41 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a right arm disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for psychiatric disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for human immunodeficiency virus (HIV).

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches, and if so, whether the reopened claim should be granted.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability, and if so, whether the reopened claim should be granted.

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1973 to August 1973 and on active duty from January 1975 to February 1976.  The Veteran had additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007, September 2010, and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia and an August 2015 rating decision issued by the RO in Baltimore, Maryland.  The Baltimore RO is currently the Agency of Original Jurisdiction.  

Although the Veteran did not file a notice of disagreement as to the September 2010 rating decision that denied the psychiatric disorder claim, new and material evidence related to the claim was associated with the record within one year of issuance of that rating decision.  Thus, the September 2010 rating decision did not become final and has been properly identified as on appeal.  See 38 C.F.R. § 3.156(b) (2015).

By way of a rating decision issued in November 2007, the Atlanta RO found that there had been clear and unmistakable error in an October 2004 rating decision that denied the claim for compensation under 38 U.S.C. § 1151 for a right arm disorder as being not well grounded.  In light of the RO's finding, the issue on appeal is as stated on the title page.  

The record before the Board consists of records within Virtual VA and the Veterans Benefits Management System.


REMAND

On his October 2009 and July 2015 substantive appeals for the right arm and psychiatric disorder claims, respectively, the Veteran requested a video conference hearing before a Veterans Law Judge (VLJ).  He was scheduled to appear for a videoconference hearing before a VLJ in August 2013 with respect to the right arm claim, but the hearing was later cancelled because his representative had not yet been provided with a copy of the evidence of record, as requested.  That hearing has not been rescheduled, nor has he been scheduled for a hearing for his psychiatric disorder claim.  As the RO schedules video conference hearings, these claims must be remanded to schedule the Veteran's requested hearing.

Additionally, in the October 2014 rating decision, the RO denied the Veteran's claims for service connection for diabetes mellitus and a heart disorder.  He filed a timely notice of disagreement (NOD) as to these denied claims in October 2014.  The August 2015 rating decision denied the Veteran's claims for service connection for hepatitis C and HIV and the new and material evidence claims for headaches, cervical spine disability, and low back disability.  The Veteran filed a NOD as to the August 2015 rating decision later that same month.  The RO has not provided the Veteran with a statement of the case (SOC) in response to the October 2014 and August 2015 NODs.  Because the NODs placed the issues in appellate status, the matters must be remanded for the RO to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should provide the Veteran and his representative with an SOC for the issues of entitlement to service connection for diabetes mellitus, type II, a heart disorder, hepatitis C, and HIV, and the issues of whether new and material evidence has been received to reopen the claims for service connection for headaches, a cervical spine disability, and a low back disability and inform them of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects the appeal, the RO should ensure that all indicated development is completed before the issues are certified for appellate consideration.

2.  The Veteran should be scheduled for a video conference hearing before the Board in accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




